In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated October 18, 1974, which, upon a prior determination that appellant was a person in need of supervision, committed her to a New York State Training School (Division for Youth, Title III) for 18 months. Order affirmed, without costs. We have examined the probation folder in this case and find that the Family Court Judge did not improvidently exercise his discretion in denying appellant’s counsel access to the probation report and permission to cross-examine the probation officer (People v Perry; People v Ortiz, 36 NY2d 114). Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.